OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. The New York State Liquor Authority, acting within its statutory authority (see Alcoholic Beverage Control Law § 107-a [2]), rationally disapproved the brand label registration applications (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230-231 [1974]; see also Matter of Affiliated Distillers Brands Corp. v State Liq. Auth., 24 NY2d 31, 39-40 [1969]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.